         Case 20-34879 Document 89 Filed in TXSB on 10/30/20 Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                                          )
In re                                                     )     Chapter 11
                                                          )
EAGLE PIPE, LLC,                                          )     Case No. 20-34879 (MI)
                                                          )
                                Debtor.                   )
                                                          )
                                                          )


               NOTICE OF APPEARANCE AND REQUEST FOR SERVICE
                   OF ALL NOTICES, PLEADINGS, AND ORDERS


         PLEASE TAKE NOTICE that the undersigned hereby appears as counsel for Boomerang

Tube, LLC (“Boomerang”) and, pursuant to Federal Rules of Bankruptcy Procedure 2002, 3017(a),

9007, 9010, and 11 U.S.C. § 1109(b), requests that copies of any and all notices, pleadings, motions,

orders to show cause, applications, presentments, petitions, memoranda, affidavits, declarations,

orders or other documents, filed or entered in this case, be transmitted to:

                                          J. Benjamin King
                                      REID COLLINS & TSAI LLP
                                     1601 Elm Street, Suite 4200
                                         Dallas, Texas 75201
                                     Telephone: (214) 420-8900
                                      Facsimile: (214) 420-8909
                                       bking@reidcollins.com

        Neither this request for notice nor any subsequent appearances, pleadings, claims, proofs

of claim, documents, suits, motions, nor any other writings or conduct, shall constitute a waiver

of Boomerang’s:

        a.      right to have any and all final orders in any and all non-core matters entered only
                after de novo review by a United States District Court Judge;

        b.      right to trial by jury in any proceeding as to any and all matters so triable herein,
                whether or not the same be designated a legal or private right, or in any case,
        Case 20-34879 Document 89 Filed in TXSB on 10/30/20 Page 2 of 3




               controversy, or proceeding related hereto, notwithstanding the designation vel non
               of such matters as “core proceedings” pursuant to 28 U.S.C. § 157(b)(2)(H), and
               whether or not such jury trial right is pursuant to statute or the United States
               Constitution;

       c.      right to have the reference of this matter withdrawn by the United States District
               Court in any matter or proceeding subject to mandatory or discretionary
               withdrawal; and

       d.      other rights, claims, actions, defenses, setoffs, recoupments, or other matters to
               which Boomerang is rightly entitled under any agreements or at law or in equity
               or under the United States Constitution.

       All of the above rights are expressly reserved and preserved unto Boomerang without

exception and with no purpose of confessing or conceding jurisdiction in any way by this filing

or by any other participation in these matters.


Dated: October 30, 2020                           Respectfully submitted,

                                                  REID COLLINS & TSAI LLP
                                                  /s/ J. Benjamin King
                                                  J. Benjamin King (State Bar No. 24046217)
                                                  REID COLLINS & TSAI LLP
                                                  1601 Elm Street, Suite 4200
                                                  Dallas, Texas 75201
                                                  T: (214) 420-8900
                                                  F: (214) 420-8909
                                                  bking@reidcollins.com

                                                  COUNSEL FOR BOOMERANG TUBE, LLC




                                                  2
        Case 20-34879 Document 89 Filed in TXSB on 10/30/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 30, 2020, a true and correct copy of the above
Notice of Appearance was served via the Bankruptcy Court’s Electronic Case Filing System on
those parties that have consented to such service.


                                            /s/ J. Benjamin King
                                            J. Benjamin King




                                            3
